Name: Commission Regulation (EEC) No 478/81 of 25 February 1981 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 51 /22 Official Journal of the European Communities 26. 2. 81 COMMISSION REGULATION (EEC) No 478/81 of 25 February 1981 altering the export refunds on milk and milk products mation known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 1 7 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 372/81 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 372/81 to the infor ­ The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 372/81 , are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 26 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 291 , 19 . 11 . 1979, p. 17. (3) OJ No L 41 , 13 . 2 . 1981 , p . 18 . 26. 2. 81 Official Journal of the European Communities No L 51 /23 ANNEX to the Commission Regulation of 25 February 1981 altering the export refunds on milk and milk products CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar (2) : II . Milk and cream, in powder or granules : a) In immediate packings of a net capacity of 2-5 kilograms or less and of a fat content, by weight : 1 . Not exceeding 1-5 % 0620 00 3700 2. Exceeding 1 -5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 11 % 0720 00 37-00 (bb) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % 0720 20 56-80 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 0720 30 62-57 (dd) Of a fat content, by weight, exceeding 25 % 0720 40 70-00 3. Exceeding 27 % but not exceeding 29 % 0820 00 70-00 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % 0920 10 73-39 (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % 0920 30 83-29 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 0920 40 86-03 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 0920 50 97-18 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 0920 60 105-19 (ff) Of a fat content, by weight, exceeding 79 % 0920 70 113-21 b) Other, of a fat weight content : 1 . Not exceeding 1-5 % 1020 00 37-00 1. Exceeding 1 -5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 11 % 1120 10 37-00 (bb) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % 1120 20 56-80 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 1120 30 62-57 (dd) Of a fat content, by weight, exceeding 25 % 1120 40 70-00 3. Exceeding 27 % but not exceeding 29 % 1220 00 70-00 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % 1320 10 73-39 (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % 1320 30 83-29 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 1320 40 86-03 No L 51 /24 Official Journal of the European Communities 26. 2. 81 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 (cont'd) (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 1320 50 9718 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 1320 60 10519 (ff) Of a fat content, by weight, exceeding 79 % 1320 70 113-21 III . Milk and cream, other than in powder or granules : a) In immediate packings of a net content of 2-5 kg or less and of a non-fat content by weight not exceeding 11 % : 1 . Of a fat content, by weight, not exceeding 8-9 % and of a lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 %, by weight 1420 12  (22) Exceeding 3 % , by weight 1420 22 6-64 (bb) Of 1 5 % or more and of a fat content : (1 1 ) Not exceeding 3 % , by weight 1420 50  (22) Exceeding 3 %, by weight, but not exceeding 7-4 % 1420 60 1410 (33) Exceeding 7-4 % 1420 70 19-14 2. Other, of a non fat lactic dry matter content : (aa) Of less than 15%, by weight 1520 10 14-92 (bb) Of 15 % or more, by weight 1520 20 22-70 b) Other, of a fat content, by weight : 1 . Not exceeding 45 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1620 70  (22) Exceeding 3 %, by weight, but not exceeding 8-9 % 1630 00 6-64 (33) Exceeding 8-9 % , by weight, but not exceeding 11 % 1630 10 14-92 (44) Exceeding 11 % , by weight, but not exceeding 21 % 1630 20 18-77 (55) Exceeding 21 % , by weight, but not exceeding 39 % 1630 30 for exports to :  Zone C 2  Other destinations 31-61 (66) Exceeding 39 % 1630 40 for exports to :  Zone C 2  Other destinations 54-73 26. 2. 81 Official Journal of the European Communities No L 51 /25 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 (bb) Of 1 5 % or more and of a fat content : (cont 'd) (1 1 ) Not exceeding 3 %, by weight 1630 50  (22) Exceeding 3 %, by weight, but not exceeding 7-4 % 1630 60 1410 (33) Exceeding 7-4 %, by weight, but not exceeding 8 -9 % 1630 70 1914 (44) Exceeding 8-9 % 1630 80 22-70 2. Exceeding 45 % 1720 00 for exports to :  Zone C 2   Other destinations 62-43 B. Containing added sugar : 1 . Milk and cream, in powder or granules : ex b) Other, excluding whey : 1 . In immediate packings of a net capacity of 2-5 kilo ­ grams or less and of a fat content, by weight : aa) Not exceeding 1-5 % 2220 00 0-3700 (4) bb) Exceeding 1-5 % but not exceeding 27 % : per kg (11 ) Of a fat content, by weight, not exceeding 11 % 2320 10 0-3700 (4) per kg (22) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % 2320 20 0-5680 f1) per kg (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 2320 30 0-6257 (4) per kg (44) Of a fat content, by weight, exceeding 25 % 2320 40 0-7000 n per kg cc) Exceeding 27 % : (11 ) Of a fat content, by weight, not exceeding 41 % 2420 10 0-7000 o per kg (22) Of a fat content, by weight, exceeding 41 % 2420 20 0-8329 (4) t per kg 2. Other, of a fat content, by weight : aa) Not exceeding 1-5 % 2520 00 0-3700 (4) per kg bb) Exceeding 1-5 % but not exceeding 27 % : (11 ) Of a fat content, by weight, not exceeding 11% 2620 10 0-3700 ( ¦) per kg (22) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % 2620 20 0-5680 (4) per kg (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 2620 30 0-6257 0 per kg (44) Of a fat content, by weight, exceeding 25 % 2620 40 0-7000 (4) per kg No L 51 /26 Official Journal of the European Communities 26. 2. 81 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 cc) Exceeding 27 % : (cont'd) ( 11 ) Of a fat content, by weight, not exceeding 41 % 2720 10 0-7000 (&lt;) per kg (22) Of a fat content, by weight, exceeding 41 % 2720 20 0-8329 0 per kg ex II . Milk and cream, excluding whey other than in powder or granules : ex a) In immediate packings of a net capacity of 2-5 kg or less and of a fat content by weight not exceeding 9-5 % : ( 1 ) Of a fat content, by weight, not exceeding 6-9 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 2810 11 -C) per kg (22) Exceeding 3 % by weight 2810 12 0 0664 (*) per kg (bb) Of 1 5 % or more 2810 15 11-58 0 (2) Of a fat content, by weight, exceeding 6-9 % and of a non fat lactic dry matter content, by weight, of 1 5 % or more 2810 20 23-47 0 b) Other, of a fat content, by weight : ex 1 . Not exceeding 45 % : (aa) Of a fat content, by weight, not exceeding 6-9 % and of a non fat lactic dry matter content, by weight, of 1 5 % or more 2910 70 11-58 0 (bb) Of a fat content, by weight, exceeding 6-9 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2910 76 23-47 0 (cc) Of a fat content by weight, exceeding 9-5 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, less than 1 5 % 2910 80 0-1621 (4) per kg (dd) Of a fat content, by weight, exceeding 21 % but not exceeding 39 % 2910 85 for exports to :  Zone C 2   Other destinations 0-3161 (4) per kg (ee) Of a fat content, by weight, exceeding 39 % 2910 90 for exports to :  Zone C 2   Other destinations 0-5473 (4) per kg 2. Exceeding 45 % 3010 00 for exports to :  Zone C 2   Other destinations 0-6243 (4) per kg 26 . 2. 81 Official Journal of the European Communities No L 51 /27 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose , no export refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose have been added to the product. (2) The weight of the added non-lactic matter and/or whey and/or added lactose shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose, the added whey and/or added lactose shall not be taken into account in the calculation of the amount of refund. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (4) The weight of added non-lactic matter and/or whey and/or added lactose shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kg of product ; however, where whey and/or lactose have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose, contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (5) The refund on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose have been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (6) No refund shall be applicable to cheese rinds and cheese wastes falling within heading No 04.04 of the Common Customs Tariff. Products unfit as such for human consumption shall be regarded as cheese wastes . (7) This amount applies to the net weight, minus the weight of the brine . (8) When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose, and  the lactose content of the added whey per 100 kg of finished product. N.B. :  Zones A, B, C, D and E are those defined in Regulation (EEC) No 1098/68, as last amended by Regulation (EEC) No 242/80.  'Countries of the Arabian Peninsula' are to be understood in the sense of this Regulation as the following countries situ ­ ated in the Arabian Peninsula and the territories there connected : Saudi Arabia, Bahrain, Qatar, Kuwait, Sultanate of Oman, Union of Arab Emirates (Abu Dhabi, Dubai , Sharjah, Ajman, Umm al Qawain, Fujairah, Ras al Khaimah), Yemen Arab Republic (Yemen North) and People's Democratic Republic of Yemen (Yemen South). The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight.